IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-92,567-01


                        EX PARTE TRENDA KEMMERER, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 0884941-A IN THE 174TH DISTRICT COURT
                                FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of murder and sentenced to fifty-five years’ imprisonment. The

First Court of Appeals affirmed her conviction. Kemmerer v. State, No. 01-02-124-CR (Tex.

App.—Houston [1st] July 10, 2003). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On January 16, 2019, the trial court entered an order designating issues, but it appears

nothing has been done on this application since then. The district clerk properly forwarded this

application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5). However, the

application was forwarded before the trial court made findings of fact and conclusions of law. We
remand this application to the trial court to complete its evidentiary investigation and make findings

of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 5, 2021
Do not publish